                                    I.N{ITED STATES DISTRICT COURT
                                     NORTHERN DISTzuCT OF TEXAS
                                            ABILENE DIVISION

KENNETHMcNEW,

         Plaintiff,

                                                              No. 1:19-CV-195-H

C.R. BARD, INC., et          a1.,


         Defendants.
                             ORDER AND MEMORANDUM OPIMON
         In this products liability case against defendants C.R. Bard, Inc. and Bard Peripheral

Vascular, Inc. (collectively, "Bard"), plaintiff Kenneth McNew moves to transfel

proceedings in this case to Judge Scholer in the Dallas Division of the Northem District of

Texas. For the reasons that follow, the Court denies McNew's motion.

l.       Factual Background

         Bard manufactures and markets medical devices, including the inferior vena cava

(IVC) filters at the heart of this dispute. In2015, the Judicial Panel for Multidistrict

Litigation consolidated 22 cases where plaintiffs claimed that they had been injured by

defective IVC fi.lters manufactured by Bard in the District of Arizona for coordinated pte-

trial discovery (the multidistrict litigation or   "MDL").   See   Dk. No. 3 at 1. Subsequently,

additional plaintiffs directly filed thousands of similar IVC cases using a short-form

complaint. The short-form complaint included a field where piaintiffs could identi$ the

district and division where venue would have been proper absent the         MDL.    See   Dkt. No. I

at   2. McNew's complaint identified the Northern District of Texas, but it did not identifr       a

division.   See   id. at2.
             Following the resolution of common issues, the District of Arizona transferred each

ongoing, directly filed case to the venue identified in the short-form complaint.               Sae       Dkt. No.

3   at4. In some ofthese cases, including this one, the parties             agreed that the venue identified

in the shon-form complaint was proper. Id. at 4;           see   ako loint Report,    Dk. No.21           at 5. The

District of Arizona transferred those      cases     to the ageed-upon district, which is how McNew

came to the Nofthem Dlstrict of Texas. He now moves under 28 U.S.C. $ 1404(a)'to

transfer this case to the Dalias Division of the Northem District of Texas.

2.           Legal Authority

             Section 1404(a) provides that "for the convenience ofparties and witnesses, in the

interest ofjustice, a district court may transfer any civil action to any other district or

division where it might have been brought or to any district or division to which                   al1   parties

have consented.       "   The burden falls on the moving parry to show "good cause" that a

transfer is "for the convenience ofthe parties and witnesses, in the iaterest of             jlstice." Inre

Volkswagen of America,       lnc.,545 F.3d 304, 315 (5th Cir. 2008) (citng Humble Oil & Refning

Co. v. Bell    Maine Senice, Inc.,32lF.2d 53,56(5th Cii. 1963). The convenience ofcounsel

is irrelevant to this analysis. In    re Horseshoe   Entertaiwnet   t,   337 F .3d 429 , 434 (Sth   Cir. 2003);

see   also   In rc Volkswagm AG,371 F.3d 201,206 (5th Cir. 2004) (concluding that the disftict

court committed reverslble error in considering the convenience ofcounsel in its transfer

decision).




' McNew originally moved for transfer pursuant to Federal Rule of Civil Procedure 42. However,
Rule 42 concems the consolidation ofcases, which McNew does not seek. Section 1404(a), which
McNew addressed in his reply brief, govems transfer ofvenue and is the corect legal standard to
apply here.

                                                       2
          When applying Seaion 1404(a), the Courr must frst ask whether "the judiciat

distria to which transfer is sought would have been a district in which the claim could have

been   filed." In re Volkswagen AG,371F.3d     at 203.   If that question is answered

affirmatively, the Cout applies a set of private and public facton to determine whethet a

Seaion 1404(a) transfer is for the convenience ofthe parties and in the interest ofjustice.

          "The private interest factors are: (1) the relative ease ofaccess to sources ofproof; (2)

the availabiliry of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make trial of a

case easy, expeditious and     inexpensive." In re Volkswagen of America, lnc.,545 F.3dat315

(citations omitted). "The public interest factors are: (1) the adminisrative difficulties

flowing from court congestion; (2) the local interest in having localized interests decided at

home; (3) the familiarity of the forum with the law that will govem the case; and (4) the

avoidalce ofunnecessary problems ofconflict oflaws for ia] the application offoreign

law." Id. The balance of these factors must show that the proposed venue is "clearly more

convenient" than the current venue. Id.      lf itis not, then retaining   the case is proper.

3.      Analysis

        The parties do not dispute, and the Court concludes, that McNew could have

originally brought this action in the Dallas Division. Accordingly, the transfer

determination tums on the balance of private and public factors.

        A.       Private Fadors

                     i,   Ease of Access to Sources of Proof and Witness Convenience

        The arguments surrounding the frst and third factors, conceming ease of access to

sources   ofproofand cost ofattendance for willing witnesses, are closely related in the


                                                  3
briefing from McNew and Bard. Bard argues that these factors weigh in favor of retaining

the case in Abilene where McNew and his treating physicians reside. McNew counters that

proceeding in Abilene would inconvenience Bard's saies and marketing representatives who

are located in Dallas or outside   ofTexas. He further argues that his treating physicians            are

expected to testiry via videotaped depositions and would, therefore, not be inconvenienced

by a trial in Da1las.

        The Court concludes that these factors weigh against transfer. McNew's argument

regarding Bard witnesses who live in Dallas or outside of Texas is unavailing. Courts do

not aford significant weight to general allegations that a particular forum would be more

convenient for unspecifled witnesses.    See, e.g,, Cortis, Irrc. 1,.   Cottislifi Intemational, Inc., 2012

WL   12885719, at *8 (N.D. Tex. Oct. 16,2012). Instead, parties must specifically               identig

each witness and provide an overview of thek testimony so the court can evaluate whether a

particular forum would be more convenient for them as weil as their importance to the case.



       Here, McNew generally alleges that proceeding in the Dallas Division would be

more convenient for Bard employees living in Dallas and out-of-state. He does not identiS/

these employees, nor does he elaborate on why         thet testimony       is important to this dispute.

While Bard does not specifically identifo McNew's treating physicians in Abilene by name,

both parties seem to know their identities and acknowiedge that their testimony would be

important at tdal. Based on this showing, the Court concludes that proceeding in Abilene

would promote access to sources and proofand would be convenient to the case-specific

fact witnesses.




                                                  4
                    ii.   Availability of Compulsory Process

       The second private factor examines the availability of compulsory process to compel

testimony from unwilling witnesses. According to Bard, McNew's medical providers are

more than 180 miles from the Dallas Division and, therefore, outside the scope of the Dallas

Division's subpoena power.          Sae   Fed. R. Civ. P. 5(c)(1XA). However, in considering this

factor, courts generally require a party to identi$r witnesses who would potentially be

unwilling to testify.     See   PrevMED, Inc. v. MNM-1997, lnc.,2015WL5771822, at *4 (N.D.

Tex. Sept. 30, 2015); AllChem Performance Products, Inc.       t   Oreq Corp., 2013   WL   180460, ar *4

Q.I.D. Tex. Jan.   17   , 2013); Pinnacle Label, Inc. t,. Spinnaker Coati?rg, LLC,2009 WL 3805798,

at * 10 G{.D. Tex.   Nov. 12, 2009). The Court concludes that this factor is neutral because

Bard has not provided the Court with any reason to suspect that there may be unwiiling

witnesses in this case.

                   iii.   All Other Practical Problems

       The fourth private interest factor considers all other practical problems that make

trial of a case easy, expeditious, and inexpensive. McNew latgely centers his motion on this

factor-arguing that proceeding in the Dallas Division would promote judicial emciency.

He points out that Judge Scholer has more than a dozen similar cases pending on her IVC

filter "rocket-docket," and McNew contends that she is, therefore, in the best position to

manage these cases. McNew also believes that having the cases before one judge would

avoid inconsistent decisions and allow the judge to organize the proceedings to

accommodate expefis, other witnesses, and counsel. While McNew does not intend to

consolidate his case with other in Dallas, this factor favon uansfer.




                                                      5
       B.      Public Factors

                  i.    AdministrativeDifficulties

       The frst public interest factor concems how transfer would affect congestion               il   the

transferor and transferee colurts.   See   Pitlnacle Label, lnc.,2009   WL3805798, at*11. Neither

pafiy presents evidence on the relative congestion ofthe Abilene and Dallas Division

dockets. Nevertheless, the Court is confident that both venues are ready, willing, and able

to manage the litigation. Accordingly, the Court concludes that this factor is neutal.

                  ii.   Local Interest

       The local intelest factor "generally favors the venue where the acts giving rise to the

lawsuit occurred." Metlotfiedia Steakhouxs Co., L.P. v. BMJ Foods Puerto Rico, Inc,,2008WL

794533, at *3 (N.D. Tex. Mar. 26,2008). However, the location of a parry's principal place

ofbusiness can also create a sftong local interest even when the events giving rise to the

action took place elsewhere.    See Cypress/ Spanish    Fort I, L.P. t,. Prcfessional Senices Industries,

lnc.,201,0 WL 3766882, at *3 (N.D. Tex. Sept. 27,2010).

       Bard contends that Abilene has a strong local interest in the case because it is where

the major events giving rise to this action took place. By contrast, McNew atgues that other

jurisdictions have a stronger local interest in the case. According to McNew, the Bard sales

representatives who likely sold the   IVC frlters to McNew's ffeating physicians likely live in

the Dallas area, while Bard's headquaners are in Arizona and New Jersey.

       The Court finds that Abilene has a strong local interest in this case because the

prhcipal events giving rise to McNew's cause of action took place in Abilene. McNew was

implanted with an IVC in Abilene and continued to live in the Abilene Division where he

was treated by Abilene physicians. By comparison, Dallas's connection to this case is weak.



                                                    6
Moreover, the location of Bard's headquarters is irrelevant since McNew is not attempting

to ffansfer this case to Arizona or New Jersey. Therefore, the Court concludes that this

factor weighs against transfer.

                   iii.    f'amilfarity with Governing Law

         Neither party argues that the Dallas Division is more familiar than the Abilene

Division with the laws govemilg this case. Therefore, the Court concludes that this factor

is neutral.

                   iv.     Avoidance of Unnecessary Conflict        oflaws      Issues

         Transferring this case from the Abilene Division to the Da1las Division would not

create any conflict-of-laws issues. Therefore, the Court concludes that this factor is neutral.

         C.     Weigfiing the factors, the Court denies McNewrs motion,

         Based on the arguments advanced by the parties, the Court finds that some

considerations weigh against transfer, while others weigh in favor of transfer. On the one

hand, the access to sources ofproof, witness convenience, and local interest factors weigh

agailst transfer. On the other hand, transfet to Judge Scholer in the Dallas Division would

likely promote judicial efficienry. Weighing these factors, the Court concludes that McNew

has not demonstrated that the Dallas       Division is "clearly more convenient" than the

Abilene Division.    See   In re Volkswagen of Atnerica, 545 F.3 d at   31 5.


         In reaching this conclusion, the Court acknowledges that judicial efficiency is highly

relevant to transfer decisions. However, several circumstances weaken the force          of
McNew's judicial-effrciency argument. First, McNew does not intend to consolidate his

action with the other IVC fi.lter cases on Judge Scholer's docket. The benefits of ttansfer to

a   court with related cases are reduced when the parry seeking transfer does not intend to


                                                    7
pursue consolidation. See 15 Charles Wright & Arthur Miller, Federal Praaice and Procedure,

0 3864 (4th ed. 2019)     ("[Judicial efficiency] need not be given significant weight, or even any

weight, however, ifthere is no realistic possibility of consolidating the pending litigation

with the related cases."). Even if this case were transferred to the Dallas Division, the Coun

would still have to address separate filings and prepare for separate trials. Thus, the

potential effrciency gains from transferriag the case to Dallas would be marginal.

          Second, the risk ofinconsistent rulings is mitigated because    ofthe   case's procedural

posture. The District ofArizona remanded the IVC filter cases because it had resolved

many of the common issues and found that "[t]he remaining cases lwould] no longer benefit

from centralized proceedings." Dkt. No.3 at 1. At this point, only case-specific discovery

is needed, and it is likely that future rulings wouid hinge on facts that are unique to this

case.    Sea   Dkt. No. 21 at 5. If decisions in the Abilene Division differ from those made in

the Dallas Division, it would likely be because the facts call for different outcomes.

         While requesting     a transfer   of this case to Judge Schoier is understandable, McNew

has not carried his burden. In light of the countervailing factors in this case-namely, the

access   to sources of proof in Abilene, witness convenience, and Abilene's local interest in

this case-the Court concludes that this case should proceed in the Abilene Division.

4.       Conclusion

         For the above reasons, McNew's motion to transfer venue is denied.

          So ordered on February 14,2020.




                                                          James Wesley Hendrix
                                                          United States District Judge



                                                     8
